Citation Nr: 0703678	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetic neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 20 percent for 
diabetic neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for 
carpal tunnel syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.  

In an April 2003 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a disability 
rating of 20 percent.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board) and, in August 2005, 
the Board denied the claim for an increased rating for 
diabetes mellitus, but remanded the case back to the RO for 
their re-evaluation of the veteran's peripheral neuropathy as 
related to his diabetes mellitus as separate from the 
disability rating for diabetes mellitus after a VA 
examination.  The RO, in a June 2006 rating decision, 
assigned disability ratings of 20 percent for diabetic 
polyneuropathy of the left lower extremity, 20 percent for 
diabetic polyneuropathy of the right lower extremity, 10 
percent for carpal tunnel syndrome of the left upper 
extremity, and 10 percent for carpal tunnel syndrome of the 
right upper extremity, each effective from the date of 
examination, March 10, 2006.


FINDINGS OF FACT

1.  The veteran's left lower extremity has displayed diabetic 
polyneuropathy consistent with not more than moderate 
incomplete paralysis on an intermittent basis.

2.  The veteran's right lower extremity has displayed 
diabetic polyneuropathy consistent with not more than 
moderate incomplete paralysis on an intermittent basis.

3.  The veteran's left upper extremity has displayed carpal 
tunnel syndrome consistent with not more than mild incomplete 
paralysis on an intermittent basis.

4.  The veteran's right upper extremity has displayed carpal 
tunnel syndrome consistent with not more than mild incomplete 
paralysis on an intermittent basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetic polyneuropathy of the left lower extremity have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.124a 
(Diagnostic Code 8521) (2006).

2.  The criteria for a rating in excess of 20 percent for 
diabetic polyneuropathy of the right lower extremity have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.2, 4.124a 
(Diagnostic Code 8521) (2006).

3.  The criteria for a rating in excess of 20 percent for 
carpal tunnel syndrome of the left upper extremity have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.124a 
(Diagnostic Code 8515) (2006).

4.  The criteria for a rating in excess of 20 percent for 
carpal tunnel syndrome of the right upper extremity have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.124a 
(Diagnostic Code 8515) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

During the course of the veteran's appeal, the Veterans' 
Claims Assistance Act was enacted and requires certain duties 
on the part of VA in the claims process.  As such, VA is now 
required to notify the veteran of 1) the information and 
evidence needed to substantiate and complete his claim; 2) 
what part of that evidence he is responsible for providing; 
3) what part of that evidence VA will attempt to obtain for 
him; and 4) the need to send the RO any additional evidence 
that pertains to his claim.  38 C.F.R. § 3.159.  With regards 
to the first element of the duty to notify, when the veteran 
has filed a claim for service connection, the five elements 
of a substantiated and completed claim include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was initially notified, in a November 2001 
letter, of all but the first and last elements of the duty to 
notify.  The veteran was not prejudiced by lack of 
notification for he was issued an additional development 
letter in March 2002, a statement of the case in January 2004 
containing the entire language of 38 C.F.R. § 3.159, and the 
veteran was notified of all four required elements of the 
duty to notify in a May 2004 letter.  In addition, the 
veteran was issued a supplemental statement of the case in 
April 2005 which contained the entire language of 38 C.F.R. 
§ 3.159.  The veteran received a letter in July 2006 which 
outlined the further elements of a claim for service 
connection as defined in Dingess/Hartman.  The veteran has 
not been prejudiced by inadequate notice because he has been 
provided with every opportunity to submit evidence and 
argument in support of his claim as evidence by these 
notification letters and statements of the case.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, private medical records 
which the veteran indicated to be relevant, VA treatment 
records, and the veteran was afforded two VA examinations 
regarding his diabetic neuropathy and carpal tunnel syndrome.  
There does not appear to be any other evidence, VA or 
private, relevant to the claims at this time.

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last adjudication by the RO and any defect in notice is 
thereby harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Therefore, the veteran is not prejudiced by 
the Board's adjudication of his claims.

II.  Claims for Increased Initial Ratings

The veteran seeks an initial rating in excess of 20 percent 
for diabetic polyneuropathy of the left lower extremity, 20 
percent for diabetic neuropathy of the right lower extremity, 
10 percent for carpal tunnel syndrome of the left upper 
extremity, and 10 percent for carpal tunnel syndrome of the 
right upper extremity.  

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.  The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. 38 C.F.R. §§ 4.2, 4.6 (2005).

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Disability 
evaluations are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

Diabetic Polyneuropathy
The veteran has been assigned disability ratings of 20 
percent for right and left lower extremity diabetic 
polyneuropathy under Diagnostic Code 8521.  Diagnostic Code 
8521 allows for a 20 percent disability rating for moderate 
incomplete paralysis of the external popliteal nerve.  A 30 
percent disability rating is warranted where the veteran 
displays severe but incomplete paralysis of the external 
popliteal nerve, and a 40 percent disability rating is 
warranted where the veteran displays complete paralysis of 
the external popliteal nerve with foot drop and slight droop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost, abduction of foot lost, adduction weakened, and where 
anesthesia covers entire dorsum or foot and toes.  38 C.F.R. 
§ 4.124a (Diagnostic Code 8521).    

The veteran's VA treatment records indicate complaints of 
numbness in both left and right lower extremities consistent 
with diabetic polyneuropathy.  Such complaints are noted to 
be intermittent (for example, no numbness, tingling or 
weakness was present in March 2005 but in June 2004 the 
veteran complained of foot numbness and in December 2004 
complained of leg numbness).  In January 2005 it was noted 
that the veteran's gait was unimpaired and that he used no 
assistive device for mobility but there was peripheral 
neuropathy in the distal lower extremities.  The veteran 
underwent a VA examination in June 2004 at which time he was 
noted to have mild polyneuropathy with sensory involvement in 
both lower extremities and numbness in his toes.  The veteran 
also underwent a second VA examination in March 2006 at which 
time he did not display findings consistent with diabetic 
polyneuropathy and the veteran was noted to have no weakness 
or paralysis.

The veteran does not meet nor more nearly approximate the 
criteria for a rating in excess of 20 percent.  As a result 
of the findings of only intermittent complaints of weakness 
and numbness in the lower extremities, a rating in excess of 
20 percent for either right or left lower extremity diabetic 
neuropathy cannot be sustained.

Carpal Tunnel Syndrome
The veteran has been assigned disability ratings of 10 
percent for right and left upper extremity carpal tunnel 
syndrome under Diagnostic Code 8515.  Diagnostic Code 8515 
allows for a 10 percent disability rating where the veteran 
displays mild incomplete paralysis of the median nerve.  A 20 
percent disability rating is warranted for moderate 
incomplete paralysis of the median nerve, and a 30 percent 
rating is warranted for severe but incomplete paralysis of 
the median nerve.  A 60 percent disability rating is 
warranted where the veteran displays complete paralysis of 
the median nerve to include the hand being inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in plan of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended, cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm, flexion of wrist weakened, 
and pain with trophic disturbances.  38 C.F.R. § 4.124a 
(Diagnostic Code 8515).

The veteran's VA treatment records indicate intermittent 
complaints of numbness in the upper extremities.  The veteran 
underwent a VA examination in June 2004 at which time he was 
noted to have mild neuropathy with sensory involvement of all 
four extremities.  His upper extremities were noted to be 
better than his lower extremities.  He was noted to be able 
to cut meat although have problems with buttons and 
intermittent numbness in the hands past the wrists.  The 
veteran underwent a second VA examination in March 2006 at 
which time he was again noted to have problems with buttons 
and stated that he used Velcro fastened shoes.  Again, the 
veteran reported intermittent numbness in the hands.

As a result of the veteran's ability to use his hands despite 
intermittent numbness, he is not entitled to a rating in 
excess of 10 percent for either right or left upper extremity 
carpal tunnel syndrome under Diagnostic Code 8515 as he does 
not meet nor more nearly approximate the criteria for a 
higher rating.

In deciding the above, the Board has deemed the veteran as 
competent to describe his neurological symptoms.  His 
symptoms, both those described by the veteran and documented 
in his medical records, were taken into consideration.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.

Extraschedular consideration is not implicated here.  
Extraschedular consideration is necessary where the veteran's 
disability causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment, none of which is shown by competent 
evidence at any period of the appeal in this case.  38 C.F.R. 
§ 3.321 (b)(1).  The schedular ratings are based upon the 
average impairment of earning capacity, and are intended to 
be considered from the point of view of the veteran working 
or seeking work so any consideration to these principles has 
already been taken into account when analyzing the schedular 
ratings.

ORDER

An initial rating in excess of 20 percent for diabetic 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 20 percent for diabetic 
neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for carpal tunnel 
syndrome of the left upper extremity is denied.

An initial rating in excess of 10 percent for carpal tunnel 
syndrome of the right upper extremity is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


